DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application. 
Drawings
The corrected or substitute drawings were received on 29 January 2009. These drawings are acceptable.
Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) Form PTO-1449, filed 12/07/2020, 11/03/2021. The information disclosed therein was considered.
Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. 
	Per claim 1 (and its dependent claims 2-9), there is no teaching, suggestion, or motivation for combination in the prior art to a system comprising: a first writing device to write first data to an array of memory cells in response to a first clock cycle of a clock signal, the write of the first data exceeding one clock cycle of the clock signal; and a second writing device in parallel with the first writing device, the second writing device to write second data to the array of memory cells in response to a second clock cycle of the clock signal, the second clock cycle following the first clock cycle and the write of the second data exceeding one clock cycle of the clock signal.

	Per claim 15 (and its dependent claims 16-20), there is no teaching, suggestion, or motivation for combination in the prior art to a method comprising: receiving a data signal, an address signal, and a clock signal aligned with the data signal and the address signal; dividing the data signal, the address signal, and the clock signal to provide first data and a first address aligned with a first clock cycle, and second data and a second address aligned with a second clock cycle; writing the first data to an array of memory cells based on the first address via a first writing device in response to the first clock cycle; and writing the second data to the array of memory cells based on the second address via a second writing device in response to the second clock cycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wallner et al (US 7,633,814 B2)
Mochida (US 6,101,136)
Ooishi et al (US 6,125,078)
Katayama et al (US 8,908,446 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/THA-O H BUI/Primary Examiner, Art Unit 2825